TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-10-00727-CR



                              Paul Thomas Hughes, Appellant

                                              v.

                                The State of Texas, Appellee


   FROM THE DISTRICT COURT OF LAMPASAS COUNTY, 27TH JUDICIAL DISTRICT
            NO. 8273, HONORABLE JOE CARROLL, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Paul Thomas Hughes filed a motion requesting that his appeal be

dismissed. See Tex. R. App. P. 42.2(a). We grant the motion and dismiss the appeal.




                                           __________________________________________

                                           Diane M. Henson, Justice

Before Chief Justice Jones, Justices Henson and Goodwin

Dismissed on Appellant’s Motion

Filed: May 19, 2011

Do Not Publish